ORDER
PER CURIAM
Donnie Jackson (“Appellant”) appeals from the judgment of the Circuit Court of the City of St. Louis denying his motion for post-conviction DNA testing without an evidentiary hearing. Appellant argues that a laboratory report admitted during trial violated his confrontation clause rights. He further argues that the State made DNA testing unavailable to him prior to trial by withholding his blood test results and failing to disclose its intent to use his blood test results at trial. We affirm the judgment of the motion court.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).